Evans, Judge:
This is an appeal from a finding of value made by the appraiser of merchandise at the port of Minneapolis, Minn. The question involved is whether an item of discount noted on the invoice as 2 per centum is a dutiable item. The appraiser found the value to be the invoiced unit prices less 33 per centum on $278, plus packing charges, less items marked “X”. The importer at the trial claimed that a discount of 2 per centum for cash is a nondutiable item and should have been deducted. The appraiser at the port of *563entry when called to the stand by the importer admitted that this item of 2 per centum cash discount is a nondutiable charge and that the importer’s claim should be allowed. I therefore find that the value of the merchandise is the invoiced unit prices less 33 % per centum on $278.24, plus packing charges, less items marked “X”, less 2 per centum.
Judgment will be rendered accordingly. It is so ordered.